ACCEPTED
                                                                             01-14-00969-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                         9/9/2015 6:00:44 PM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK




                   NO.   0   t-14-00969-cv
                                                            FILED IN
                                                     1st COURT OF APPEALS
                                                         HOUSTON, TEXAS
            IN THE FIRST COURT OF APPEALS            9/9/2015 6:00:44 PM
                  AT HOUSTON, TEXAS                  CHRISTOPHER A. PRINE
                                                             Clerk


                    BRYAN BLACK
                                        Appellant,


           SMITH PROTECTIVE SERVICES, INIC.

                                        Appellee.


                  ON APPEAL FROM THE
189TH JUDICIAL DISTRICT COURT OF IJARRIS COUNTY, TEXAS



           NOTICE OF CHANGE OF ADDRESS
                          FIRST AMENDED NOTICE OF CHANGE OF ADDRESS

          PATRICK G. HUBBARD, Attorney for Applicant, TAMMY DENISE CHESSHER,

 provides this notice of change of address effective September 14,2015.

                                                       Current address:
                                                     Patrick G. Hubbard
                                                   State Bar No. 10139500
                                                     Hubbard Law Firm
                                             1075 Kingwood l)rive, Suite 203
                                                    Kingwood , TX 77339
                                                      Tel: 281.358.7035
                                                     Fax: 281.358.7008
                                         Email : phubbard@patrickhubbardlaw. com

                                      New Address Effective September 14.2015
                                        Patrick G. Hubbard, Attorney at Law
                                               State Bar No. 10139500
                                           1525 Lakeville Drive, Suite 133
                                                  Kingwood,T){77339
                                                   Tel: 281.358.7035
                                                 Fax: 281.358.7008
                                     Email : phubbard@patrickhubbardlaw.com




First Anrended Notice of Charrge of Address                                        Page I
                                                    Respectfully submitted,

                                                    Hubbard Law Firm


                                                    ey,   ?.(o,VL¡-cl
                                                    PATRICK G. HUBBARD
                                                    Texas Bar No. 10139500
                                                    1075 Kingwood Drive, Suite 203
                                                    Kingwood, TX 77339
                                                    Tel. (281) 358-703s
                                                    Fax. (281) 358-7008
                                                    Email : phubbard@patrickhubbardlaw. com




                                            CERTIFICATE OF SERVICE

           I certify that a true copy ofthe above was served on each attorney of record or party ln

 accordance with the Texas Rules of Civil Procedure       on 4, t O           ,2015.


                                                             ?,      . l(\,'--
                                                    PATRICK G. HUBBARD




First Amended Notice of Change of Address                                                     Page2